John B. Robbins, Judge. Appellant Jamshed Khan worked for Lofland Steel Company for approximately six years before quitting on February 1,1993. He filed a claim for unemployment benefits, asserting that he left his employment for good cause connected with the work. The Board of Review denied benefits, and Mr. Khan now appeals. For reversal, he argues that substantial evidence does not support the Board’s finding that he voluntarily left his employment with Lofland Steel Company without good cause connected with the work. We find no error and affirm.  Arkansas Code Annotated § 11-10-513 (1987) provides that an individual shall be disqualified for benefits if he, voluntarily and without good cause connected with the work, leaves his employment. In determining whether a claimant is disqualified because he left work without good cause connected with the work, the question of what constitutes “good cause” must be determined by the facts in each particular case. Haig v. Everett, 8 Ark. App. 255, 650 S.W.2d 593 (1983). On review, we review the findings of fact of the Board of Review in a light most favorable to the successful party and affirm if supported by substantial evidence. The credibility of witnesses and the drawing of inferences from the testimony is for the Board of Review, not this court. Baker v. Director, 39 Ark. App. 5, 832 S.W.2d 864 (1992). In the case at bar the Board of Review agreed with the decision of the Appeal Tribunal and adopted its findings of fact and conclusions of law. Mr. Khan testified before the Appeal Tribunal that he refused to accept a transfer to supervise a night shift because it would be staffed with untrained employees, and as a consequence he was unfairly demoted. Furthermore, for the following three months he was harassed by his employer for the purpose of forcing his resignation. This culminated in his resignation on February 1, 1993, after he was reprimanded by the plant superintendent in the presence of other employees. Mr. Bill Farzley, the company president, and Mr. Alex Bhatti, the plant superintendent, also testified to the circumstances leading up to Mr. Khan’s resignation. On this proof, the Appeal Tribunal found the following facts: At the time of the claimant’s hire, he was the night-shift supervisor. Shortly after his hire, the employer did away with its night shift and the claimant was a supervisor on the day shift for approximately six years. In October 1992, the claimant was asked by the president and the plant superintendent to return to his position as a night supervisor. The claimant did not wish to return to that position because he was going to be required to supervise a staff which consisted mostly of new workers. The claimant did not believe the workers could perform the jobs properly and that he would be demoted or discharged if the job was not performed properly. The claimant was given the option of accepting the transfer or being demoted from supervisor to a shearer. The claimant chose to take the demotion. This constituted a $3.50 per hour cut in pay. Between October and late January, the claimant worked in that position. For the last three days of the claimant’s employment, he worked as a chain man. The claimant was transferred to that position because the employer needed his services there. It was not a demotion from the shearer position. The claimant had a meeting with the plant superintendent and the president shortly before he quit his job on February 1. During that meeting, the claimant listed demands that he wished to be met if he was to accept the night-shift supervisor position. The president and plant superintendent still wished for the claimant to accept the position. The claimant was told by the president that he would get back to him on February 1 with an answer. On February 1, the plant superintendent reprimanded the claimant because the claimant was talking to other employees in the shearing area. The plant superintendent instructed the claimant to go to the area where [he] was performing work as a chain man and to quit talking with everybody. The claimant became upset and quit. The Appeal Tribunal concluded that it was not unreasonable for the employer to request Mr. Khan to go to the night shift, nor was it unreasonable to demote Mr. Khan for refusing to do so. The Tribunal noted that Mr. Khan did not immediately resign after his demotion. Furthermore, the Appeal Tribunal concluded that Mr. Khan failed to demonstrate that he was unfairly reprimanded at any time after failing to take the transfer. The Appeal Tribunal held that Mr. Khan voluntarily left his last work without good cause connected with the work. 895 S.W.2d 561  In Teel v. Daniels, 270 Ark. 766, 606 S.W.2d 151 (Ark. App. 1980), this court stated that “good cause” to terminate one’s own employment is defined as “a cause which would reasonably impel the average able-bodied, qualified worker to give up his or her employment.” The claimant has the burden of proving, by a preponderance of the evidence, that he terminated his employment for good cause. Harris v. Daniels, 263 Ark. 897, 567 S.W.2d 954 (1978). In the instant case, substantial evidence supports the finding that Mr. Khan failed to prove that an average worker in his position would have been impelled to give up his employment. Therefore, we affirm. Cooper and Mayfield, JJ., dissent.